November19, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           NAYNA PATEL, Appellant

NO. 14-13-00696-CV                          V.

                AUM SAI GANESH CORPORATION, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Nayna Patel.


      We further order this decision certified below for observance.